--------------------------------------------------------------------------------

Exhibit 10.1


Joinder Agreement
For
Steven A. Orchard
 
 
The undersigned (“Employee”) hereby agrees to be bound by the terms and
conditions of the Employment Security Plan of Internap Network Services
Corporation dated as of November 14, 2007, as if he initially had executed such
Plan as a party thereto, and, without by implication limiting the foregoing,
agrees to each acknowledgment, covenant and other agreement contained
therein.  Provided, Employee specifically agrees to the following additional
provisions, which shall control in the event of a conflict with the Employment
Security Plan:


Employee agrees to provide Company not less than two (2) months prior written
notice of Employee’s intent to terminate employment with Company. If accepted by
Company, Employee will be paid Employee’s Base Compensation and health benefits
during the two-month notice period. Employee shall cooperate with Company
(including its employees, officers, directors, attorneys and representatives)
and furnish complete and truthful information, testimony or affidavits in
connection with any matter that arose during employment.
 
The parties agree that the periods of post employment restriction set forth in
Sections 2.3 and 2.4 of the Employment Security Plan will be seven (7) months
following the termination of Employee’s employment with the Company.
 
 

 
/s/ Steven A. Orchard
   
Employee
         
5/5/10
   
Date
 







Accepted:
 
INTERNAP NETWORK SERVICES CORPORATION
       
By: 
/s/ Richard P. Dobb
 
Richard P. Dobb
 
Its: Chief Administrative Officer
       
Date:
5/5/10
 